Exhibit 10.6.12

LIVE OAK BANCSHARES, INC.

2015 OMNIBUS STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT is made and entered into effective as
of May 15, 2018 (the “Date of Grant”), by and between LIVE OAK BANCSHARES, INC.,
a North Carolina corporation (the “Company”), and [NAME] (the “Grantee”).  This
Agreement sets forth the terms and conditions associated with the Company’s
award to Grantee of restricted stock units payable as described below in shares
of Common Stock pursuant to the Company’s 2015 Omnibus Stock Incentive Plan (as
amended from time to time, the “Plan”).  Capitalized terms not explicitly
defined in this Agreement but defined in the Plan will have the meanings
ascribed to them under the Plan.

NOW, THEREFORE, in consideration of the foregoing and Grantee’s continued
provision of valuable services as a director of the Company, the parties hereto,
intending to be legally bound, agree as follows:

1.Grant of Units.  Effective as of the Date of Grant, the Company grants the
Grantee 2,000 Restricted Stock Units (the “Units”) subject to the provisions of
this Agreement and the Plan.  Each Unit is subject to settlement into one share
of Common Stock (a “Share”) that will be delivered to Grantee pursuant to this
Agreement when and if such Unit becomes vested in accordance with this
Agreement.

2.Vesting.  The Units are unvested when granted and will vest upon the first
anniversary of the Date of Grant subject to Grantee’s provision of Continuous
Service to the Company through such date.  In addition, to the extent not
previously forfeited, all unvested Units will vest immediately upon: (a) the
consummation of a Corporate Transaction provided that Grantee provides
Continuous Service to the Company through the date of such Corporate
Transaction; (b) the termination of Grantee’s Continuous Service as a result of
Grantee’s death; or (c) the termination of Grantee’s Continuous Service as a
result of Grantee’s Disability.

3.Effect of Termination of Continuous Service.  Except as provided in Section 2
in connection with the termination of Grantee’s Continuous Service as a result
of Grantee’s death or Disability, in the event of the termination of Grantee’s
Continuous Service, all Units that are not vested will be immediately,
automatically, and without consideration forfeited.  

4.Delivery of Shares to Settle Units.  When Units become vested as provided in
Section 3, the vested Units will be settled by delivering to Grantee the number
of Shares equal to the number of vested Units, subject to the following
provisions.

(a)Delivery of the Shares will be made as soon as practicable after the date on
which the Units vest, provided that the Company may provide for a reasonable
delay in the delivery of the Shares to address tax and other administrative
matters, and provided further that delivery of the Shares will occur no later
than two and one-half months following the conclusion of the year in which the
vesting occurs.

(b)Subject to the conditions described herein, as soon as practicable after the

 

--------------------------------------------------------------------------------

 

date on which the Units vest, the Company will, at its election, either: (i)
issue a certificate representing the Shares deliverable pursuant to this
Agreement; or (ii) not issue any certificate representing the Shares deliverable
pursuant to this Agreement and instead document the Grantee’s interest in the
Shares by registering such Shares with the Company’s transfer agent (or another
custodian selected by the Company) in book­entry form in the Grantee’s name.  

(c)No Shares will be issued pursuant to this Agreement unless and until all
then-applicable requirements imposed by U.S., foreign, and state securities and
other laws, rules and regulations and by any regulatory agencies having
jurisdiction, and by any exchanges upon which the Shares may be listed, have
been fully met, and the Company may condition the issuance of Shares pursuant to
this Agreement on the Grantee’s taking any reasonable action to meet those
requirements.  The Company may impose such conditions on any Shares issuable
pursuant to this Agreement as it may deem advisable, including, without
limitation, restrictions under the Securities Act of 1933, as amended, under the
requirements of any exchange upon which shares of the same class are then
listed, and under any blue sky or other securities laws applicable to those
shares.

5.Rights as a Shareholder.  The Units represent a right to payment from the
Company if the conditions of the Agreement are met and do not give the Grantee
ownership of any Common Stock prior to delivery as provided in Section
4.  Grantee will not have any rights and/or privileges of a stockholder of the
Company with respect to the Units prior to such delivery, but Grantee will have
all rights associated with the ownership of the Shares upon such delivery.

6.Non-Transferability of the Units.  The Units and the right to payment under
this Agreement are not transferable, and may not be sold, exchanged,
transferred, pledged, hypothecated, encumbered or otherwise disposed of except
by the laws of descent or distribution, or as otherwise provided by the
Plan.  Any purported transfer of the Units or the right to payment under this
Agreement not in compliance with the preceding sentence is null and void and
will not be given effect.  

7.Tax Consequences.  Grantee acknowledges that Grantee understands the federal,
state, local, and foreign tax consequences of the award of the Units and the
provisions of this Agreement.  Grantee is relying solely on the advice of
Grantee’s own tax advisors and not on any statements or representations of the
Company or any of its agents in connection with such tax consequences.  Grantee
understands that Grantee (and not the Company nor any Related Entity) will be
responsible for Grantee’s own tax liability that may arise as a result of the
granting, vesting, and/or settlement of the Units (or otherwise in connection
with this Agreement).

8.Withholding Obligations.  As a condition to delivery of the Shares, the
Grantee hereby authorizes the Company to withhold from the Shares deliverable
under this Agreement a number of Shares with a Fair Market Value (measured as of
the date tax withholding obligations are to be determined) equal to the federal,
state, local and foreign tax withholding obligations of the Company or a Related
Entity, if any, provided, however, that the number of such Shares so withheld
will not exceed the amount necessary to satisfy the Company’s (or a Related
Entity’s) required tax withholding obligations using the minimum statutory
withholding rates for federal, state, local and foreign tax purposes, including
payroll taxes, that are applicable to supplemental taxable income.  In the event
that the Administrator determines in its discretion that such



--------------------------------------------------------------------------------

 

withholding of Shares is not permitted pursuant to the Applicable Laws, the
rules and regulations of any regulatory agencies having jurisdiction over the
Company, or the rules of any exchanges upon which the Shares may be listed, then
the Administrator may, in its discretion, make alternative arrangements for
satisfying the Company’s (or a Related Entity’s) withholding obligations,
utilizing any method permitted by the Plan, including but not limited to
requiring Grantee to tender a cash payment or withholding from salary or other
compensation payable to Grantee.

9.Application of Section 409A of the Code.  The parties intend that the delivery
of Shares in respect of the Units provided under this Agreement satisfies, to
the greatest extent possible, the exemption from the application of Section 409A
of the Code and the regulations and other guidance thereunder and any state law
of similar effect (collectively, “Section 409A”) provided under Treasury
Regulations Section 1.409A-1(b)(4) (or any other applicable exemption), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions.  To the extent not so exempt, the delivery of Shares in
respect of the Units provided under this Agreement will be conducted, and this
Agreement will be construed, in a manner that complies with Section 409A and is
consistent with the requirements for avoiding taxes or penalties under Section
409A.  The parties further intend that each installment of any payments provided
for in this Agreement is a separate “payment” for purposes of Section 409A.  To
the extent that (a) one or more of the payments received or to be received by
Grantee pursuant to this Agreement would constitute deferred compensation
subject to the requirements of Section 409A, and (b) Grantee is a “specified
employee” within the meaning of Section 409A, then solely to the extent
necessary to avoid the imposition of any additional taxes or penalties under
Section 409A, the commencement of any payments under this Agreement will be
deferred until the date that is six months following the Grantee’s termination
of Continuous Service (or, if earlier, the date of death of the Grantee) and
will instead be paid on the date that immediately follows the end of such
six-month period (or death) or as soon as administratively practicable within
thirty (30) days thereafter.  The Company makes no representations to Grantee
regarding the compliance of this Agreement or the Units with Section 409A, and
Grantee is solely responsible for the payment of any taxes or penalties arising
under Section 409A(a)(1), or any state law of similar effect, with respect to
the grant or vesting of the Units or the delivery of the Shares hereunder.

10.Adjustments.  All references to the number of Units will be appropriately
adjusted to reflect any stock split, stock dividend, or other change in
capitalization that may be made by the Company after the date of this Agreement,
as provided in Section 13 of the Plan.

11.Electronic Delivery.  Grantee hereby consents to receive documents related to
the Units and any other Awards granted under the Plan by electronic delivery and
agrees to participate in the Plan through an online or electronic system
established and maintained by the Company or another third party designated by
the Company, and such consent shall remain in effect throughout until withdrawn
in writing by Grantee.

12.Data Privacy.  Grantee acknowledges that the Company holds certain personal
information about him/her, including, but not limited to, name, home address and
telephone number, date of birth, social security number or other identification
number, salary, nationality, job title, details of the Units and any other
entitlement to Shares awarded, cancelled, exercised, vested or
unvested.  Grantee consents to the collection, use and transfer (including but
not limited



--------------------------------------------------------------------------------

 

to transfers to parties assisting in the implementation, administration and
management of the Plan), in electronic or other form, of such personal data for
the purpose of implementing, administering, and managing Grantee’s participation
in the Plan.

13.Binding Effect.  This Agreement is binding upon and inures to the benefit of
Grantee and Grantee’s heirs, executors, and personal representatives, and the
Company and its successors and assigns.  

14.Multiple Originals.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same agreement.  Facsimile or PDF reproductions of
original signatures will be deemed binding for the purpose of the execution of
this Agreement.

15.Notices.  Any notice, demand or request required or permitted to be given
pursuant to the terms of this Agreement must be in writing and will be deemed
given when delivered personally, one day after deposit with a recognized
international delivery service (such as FedEx), or three days after deposit in
the U.S. mail, first class, certified or registered, return receipt requested,
with postage prepaid, in each case addressed to the parties at the addresses of
the parties set forth at the end of this Agreement or such other address as a
party may designate by notifying the other in writing.

16.Choice of Law; Venue.  This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of North Carolina, without
giving effect to the choice of law rules of any jurisdiction.  The parties agree
that any litigation arising out of or related to the Units or this Agreement
will be brought exclusively in any state or federal court in New Hanover County,
North Carolina.  Each party (i) consents to the personal jurisdiction of said
courts, (ii) waives any venue or inconvenient forum defense to any proceeding
maintained in such courts, and (iii) agrees not to bring any proceeding arising
out of or relating to this Agreement in any other court.  

17.Modification of Agreement; Waiver.  This Agreement may be modified, amended,
suspended, or terminated, and any terms, representations or conditions may be
waived, but only by a written instrument signed by each of the parties hereto,
except as otherwise provided in the Plan.  No waiver hereunder will constitute a
waiver with respect to any subsequent occurrence or other transaction hereunder
or of any other provision hereof.

18.Severability.  The provisions of this Agreement are severable, and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, then the remaining provisions will nevertheless be binding and
enforceable.

19.Entire Agreement.  This Agreement, along with the Plan, constitutes and
embodies the entire understanding and agreement of the parties hereto with
respect to the subject matter hereof and there are no other agreements or
understandings, written or oral, in effect between the parties hereto relating
to the matters addressed herein.

20.Grantee’s Acknowledgements.  Grantee hereby acknowledges receipt of a copy of
the Plan and the Company’s prospectus covering the Shares issued pursuant to the
Plan (the “Prospectus”).  Grantee has read and understands the terms of this
Agreement, the Plan, and the



--------------------------------------------------------------------------------

 

Prospectus.  The Units are subject to all the provisions of the Plan, the
provisions of which are hereby made a part of this Agreement, and are further
subject to all interpretations, amendments, rules and regulations, which may
from time to time be promulgated and adopted pursuant to the Plan.  In the event
of any conflict between the provisions of this Agreement and those of the Plan,
the provisions of the Plan shall control.

[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Grantee has hereunto set the Grantee’s hand and
seal, all as of the day and year first above written.

 

COMPANY:

 

Live Oak Bancshares, Inc.

 

 

 

By:__________________________________

 

Name: _______________________________

 

Title: ________________________________

 

Address: 1741 Tiburon Drive

               Wilmington, NC 28403

 

 

 

GRANTEE:

 

 

 

_______________________________(SEAL)

 

 

 

Print Name:___________________________

 

Address: _____________________________

 

_____________________________________

 

